MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                            Jun 20 2017, 9:23 am

precedent or cited before any court except for the                           CLERK
purpose of establishing the defense of res judicata,                     Indiana Supreme Court
                                                                            Court of Appeals
collateral estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Agency                                                   Henry A. Flores, Jr.
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Christa Gorman,                                          June 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1610-CR-2295
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable William Nelson,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G18-1510-F6-37509



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017              Page 1 of 15
[1]   Christa Gorman appeals her conviction for resisting law enforcement as a level

      6 felony. Gorman raises one issue which we revise and restate as whether there

      is sufficient evidence to support the trier of fact’s rejection of her insanity

      defense. We affirm.


                                      Facts and Procedural History

[2]   On October 20, 2015, Indianapolis Metropolitan Police Officer Paul Watkins

      responded to a dispatch regarding a female, later identified as Gorman, going

      through some items in a vehicle. When Officer Watkins arrived at the scene,

      the complainant pointed out the vehicle in which Gorman had left traveling

      southbound on Shadeland Avenue. Officer Watkins attempted to catch up with

      Gorman’s vehicle in his fully-marked police vehicle and activated its emergency

      lights and siren, and Gorman pulled her vehicle to the side of the road. Officer

      Watkins exited his police vehicle and walked toward Gorman’s vehicle, and

      when he reached the back of it, Gorman “sped off.” Transcript Volume II at

      26. As Officer Watkins pursued her with his lights and sirens activated,

      Gorman traveled through a red stoplight, merged onto I-465 north, later merged

      onto I-69 north, and drove off the roadway into a ditch. Officer Watkins exited

      his vehicle, and Gorman looked at Officer Watkins and “took off again.” Id. at

      28. Officer Watkins and another officer drove on each side of Gorman’s

      vehicle in an attempt to force her to exit the interstate. Gorman exited the

      interstate onto 96th Street, and at that point she became pinned in by police

      vehicles and was taken into custody. Officer Watkins heard Gorman make



      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 2 of 15
      statements which led him to believe she was intoxicated or on some kind of

      drug.


[3]   Officer Watkins met with Indianapolis Metropolitan Police Officer Craig

      Wildauer, who was assigned to the DUI unit, at Eskenazi Hospital to assist

      with the investigation. Officer Wildauer observed that Gorman’s balance was

      unsteady, her speech was slow, and she would speak with her eyes closed.

      Officer Wildauer was not able to perform the horizontal gaze nystagmus test on

      Gorman because she could not keep her eyes open and he could not go through

      the steps for the test. Gorman stated to Officer Wildauer that she had smoked

      methamphetamine and taken Xanax a few days earlier. Gorman consented to a

      blood draw, and the toxicology report indicated positive findings for

      methamphetamine of “89 ±16 ng/mL” and for amphetamine of “39 ±7

      ng/mL.” State’s Exhibit 3.


[4]   The State charged Gorman as alleged in an amended information with: Count

      I, resisting law enforcement as a level 6 felony; Count II, operating a vehicle

      while intoxicated endangering a person as a class A misdemeanor; and Count

      III, operating a vehicle with a schedule I or II controlled substance or its

      metabolite in the body as a class C misdemeanor. Gorman filed a motion for

      psychiatric examination to determine her sobriety and competence to stand

      trial. The trial court appointed George Parker, M.D., and Stephanie Callaway,

      PsyD, to evaluate in part whether Gorman was of sound mind on the date of

      the alleged offenses, both doctors filed reports with the court. Gorman also

      filed a notice of defense of mental disease or defect.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 3 of 15
[5]   In his report, Dr. Parker stated that Gorman “described her drug use in the

      weeks prior to her arrest on the current charges as ‘mostly beer and smoking

      dope,’ referring to methamphetamine.” Appellant’s Appendix Volume II at

      124. Under a heading for diagnostic impression, Dr. Parker’s report stated

      “[u]nspecified psychotic disorder” and also methamphetamine, alcohol, and

      cannabis use disorder “in remission in a controlled environment.” Id. at 125.

      The report stated that during the clinical interview Gorman’s account of the

      offenses was presented dramatically in a stream of consciousness style though

      apparently with different content than she provided for her attorney, and the

      difference in her accounts and her dramatic style suggested the possibility of

      persistent disorganization of her thought process. Dr. Parker’s report stated

      that Gorman did not appear to meet the criteria for schizophrenia as her

      psychosis was brief in duration, but she may be a candidate for a diagnosis of

      bipolar disorder based on her elevated mood, rapid speech, and dramatic

      emotions during the interview. His report also stated that Gorman’s psychosis

      did not appear to be due to intoxication from drugs as she reported no use of

      alcohol or drugs for two days prior to the day of her arrest, and a blood test

      after her arrest was positive only for opiates which typically do not cause

      agitation or psychosis. Given the limited information he had he believed the

      most appropriate diagnosis was an unspecified psychosis.


[6]   Dr. Parker’s report further stated “[i]t is my opinion, with reasonable medical

      certainty, that [Gorman] did have a mental disease . . . at the time of the alleged

      offenses” and “[i]t is further my opinion, with reasonable medical certainty,


      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 4 of 15
      that [Gorman] did not appreciate the wrongfulness of her behavior at the time

      of the alleged offenses.” Id. at 128. His report stated that, based on her

      account, it appears Gorman developed paranoid delusions before leaving

      Logansport, began to experience grandiose delusions and ideas of reference

      while driving around Indianapolis, and ultimately began to experience auditory

      hallucinations. His report further stated that, though Gorman initially behaved

      appropriately by responding to the police car behind her, this rational thinking

      and behavior was easily overwhelmed by her disorganized and paranoid

      delusional thinking which overrode her initial reaction and caused her to drive

      away from the officer. His report further stated “[i]n addition, though her

      thinking and behavior were clearly impaired on the day of the alleged offense,

      this was primarily due to her psychotic and delusional thought processes, and

      not to voluntary intoxication.” Id. at 129.


[7]   In her report, Dr. Callaway stated that, based on the toxicology report and

      Gorman’s self-report, Gorman likely used methamphetamine within one to two

      days prior to the offense. Dr. Callaway’s report stated:

              It is my opinion, with a reasonable degree of psychological
              certainty, that she was most likely experiencing substance-
              induced psychosis and/or the residual effects of this substance. It
              is also my opinion that she did not meet criteria for a mental
              disease or defect (e.g., Schizophrenia or Bipolar Disorder) and
              she could appreciate the wrongfulness of her actions during the
              alleged offense.

              Although the toxicology report indicated she was not acutely
              psychotic, she was likely experiencing the residual effects and/or
              withdrawing from this substance. Officers observed that Ms.
      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 5 of 15
              Gorman seemed impaired and observed that she had slow
              speech, poor balance, she was closing her eyes while talking, and
              she did not know the date. Therefore, her behavior and thinking
              during the alleged offense was likely influenced by her recent use
              of and/or withdrawal from this substance.

              Although possible, it is unlikely that she was experiencing
              symptoms of a mental illness. Ms. Gorman has no prior history
              of a diagnosis of psychosis. She reported one prior incident when
              she experienced “a full blown hallucination,” but it is unclear if
              she was under the influence of illicit substances at that time.
              During this evaluation, she showed no overt signs of a mental
              illness and she was not taking psychoactive medications.

      Id. at 136. Dr. Callaway concluded:


              Regarding sanity, it is . . . my opinion that [Gorman] was most
              likely experiencing substance-induced psychosis and/or the
              residual effects of methamphetamines at the time of the alleged
              offense. It is my opinion that she did not have a mental disease
              or defect that rendered her unable to appreciate the wrongfulness
              of her actions during the alleged offense.

      Id. at 136-137.


[8]   At trial, Dr. Parker testified that based on his examination and the sources he

      reviewed, it was his opinion that Gorman did not appreciate the wrongfulness

      of her actions at the time. Dr. Parker indicated that the toxicology report

      showed a presence of a certain level of methamphetamine and amphetamine in

      Gorman’s blood and he wrote his report prior to having knowledge of the lab

      report results. He also testified that Gorman’s psychosis persisted longer than

      her intoxication and he “chose to call it unspecified psychosis,” that “[y]ou


      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 6 of 15
       could make an argument that it could be called psychosis due to use of

       methamphetamine. It’s describing the same situation,” that “[e]verybody is

       different. Their tolerance, there’s the way people react to drugs. It varies,” and

       “I made a decision that I thought after two days it was no longer directly due to

       the intoxication.” Transcript Volume II at 82.


[9]    Dr. Callaway testified that she concluded “that the impairments that were going

       on were related to her recent drug use. Residual effects of that,” “she didn’t

       have a mental disease or defect at that time,” and “she could appreciate the

       wrongfulness of her actions.” Id. at 86. Dr. Callaway also testified she

       reviewed Gorman’s history of symptoms and concluded there was no

       indication she had a severe mental illness, and that her symptoms on the day of

       the incident related to her substance use.


[10]   In closing, the prosecutor argued “[w]e have multiple conclusions,” “[o]ne

       doctor says that this was the effect of methamphetamine,” and “[t]he other

       doctor says it was an unspecified psychosis. However, in doing that he also

       indicated that . . . the secondary factor psychosis is methamphetamine use.” Id.

       at 100. Gorman’s defense counsel argued in closing that Gorman had proven

       insanity by a preponderance of the evidence by Dr. Parker’s testimony and

       “[o]bviously the Court has to determine which expert witness is more reliable.”

       Id. at 101. Defense counsel also argued Dr. Parker is a medical doctor who had

       done over two thousand forensic interviews.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 7 of 15
[11]   The trial court heard Dr. Parker’s statement, when asked to distinguish between

       an unspecified psychosis and substance abuse induced psychosis, that “you can

       call this methamphetamine induced psychosis,” and it stated that “[s]o with

       that respect he was kind of agreeing with Dr. Callaway.” Id. at 103. The court

       found that it was “going to weigh toward Doctor Callaway’s report and find

       [Gorman] did not meet the burden of showing insanity at the time of the

       offense by a preponderance of the evidence.” Id. at 103-104. It found Gorman

       guilty of resisting law enforcement as a level 6 felony under Count I and

       operating a vehicle with a schedule I or II controlled substance or its metabolite

       in her body as a class C misdemeanor under Count III and found her not guilty

       of operating a vehicle while intoxicated under Count II. The court sentenced

       Gorman to 730 days with 612 days suspended to probation for her conviction

       under Count I and to 118 days for time served for her conviction under Count

       III, to be served concurrently. The court also stated that it would reduce the

       level 6 felony under Count I to a misdemeanor if Gorman did everything she

       was supposed to do, mainly a substance abuse evaluation and treatment.


                                                      Discussion

[12]   The issue is whether there is sufficient evidence to support the trier of fact’s

       rejection of Gorman’s insanity defense.1 When reviewing a trier of fact’s

       verdict which rejected the defense of insanity, we will not reweigh evidence,




       1
        Gorman does not challenge her conviction for operating a vehicle with a schedule I or II controlled
       substance or its metabolite in her body as a class C misdemeanor under Count III.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017             Page 8 of 15
       reassess witness credibility, or disturb reasonable inferences made by the trier of

       fact. Robinson v. State, 53 N.E.3d 1236, 1240 (Ind. Ct. App. 2016) (citing Myers

       v. State, 27 N.E.3d 1069, 1074 (Ind. 2015)), trans. denied. A finding that a

       defendant was not insane at the time of the offense warrants substantial

       deference from reviewing courts. Id. Thus, when a defendant claims that an

       insanity defense should have been successful, the conviction will be set aside

       only “when the evidence is without conflict and leads only to the conclusion that

       the defendant was insane when the crime was committed.” Id. (citation

       omitted).


[13]   Gorman contends that she was unable to appreciate the wrongfulness of her

       conduct and requests this court to reverse her conviction for resisting law

       enforcement. She argues that, although the evidence of insanity was not

       without conflict, she proved by a preponderance of the evidence that she

       suffered from a mental disease, defect, or unspecified psychosis which was not

       the result of voluntary intoxication. She argues that her methamphetamine use

       was secondary to psychotic impairment because her use two days prior was far

       enough out that she was no longer intoxicated, and her psychosis persisted

       longer than one would reasonably expect intoxication to last.


[14]   The State argues that Dr. Callaway’s testimony was unequivocal, finding that

       Gorman’s behavior the day of the offense was due to an isolated incident of the

       effects of methamphetamine use, and that consequently Gorman’s mental state

       was due to voluntary intoxication and she was able to appreciate the

       wrongfulness of her actions. The State also argues that Dr. Parker’s conclusion

       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 9 of 15
       that Gorman was insane at the time of the offense was equivocal at best and

       that Dr. Parker testified there was a fine line between unspecified psychosis and

       substance abuse induced psychosis and that everyone has a different tolerance.

       The State maintains the evidence does not lead to the single conclusion that

       Gorman was insane when she committed the offense.


[15]   To be convicted of a criminal offense, the State must prove each element of the

       offense beyond a reasonable doubt. Robinson, 53 N.E.3d at 1241 (citing Myers,
27 N.E.3d at 1074-1075 (citing Ind. Code § 35-41-4-1(a))). Criminal

       responsibility can be avoided if the defendant can successfully raise and

       establish the “insanity defense.” Id. (citing Myers, 27 N.E.3d at 1075). To

       successfully assert this defense, an individual must prove by a preponderance of

       the evidence: (1) that he or she suffers from a mental illness and (2) that the

       mental illness rendered him or her unable to appreciate the wrongfulness of his

       or her conduct at the time of the offense. Id. (citing Myers, 27 N.E.3d at 1075).

       Thus, proof of mental illness alone is insufficient. Id.


[16]   Gorman asserted an insanity defense, and the court rejected it and found her

       guilty of resisting law enforcement. Ind. Code § 35-41-4-1(b) provides that “the

       burden of proof is on the defendant to establish the defense of insanity (IC 35-

       41-3-6) by a preponderance of the evidence.” Ind. Code § 35-41-3-6(a) provides

       that “[a] person is not responsible for having engaged in prohibited conduct if,

       as a result of mental disease or defect, he was unable to appreciate the

       wrongfulness of the conduct at the time of the offense.” Ind. Code § 35-41-3-

       6(b) provides that “mental disease or defect” means “a severely abnormal

       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 10 of 15
       mental condition that grossly and demonstrably impairs a person’s perception,

       but the term does not include an abnormality manifested only by repeated

       unlawful or antisocial conduct.” “It is for the trier of fact to determine whether

       the defendant appreciated the wrongfulness of his conduct at the time of the

       offense.” Robinson, 53 N.E.3d at 1241 (citing Myers, 27 N.E.3d at 1075 (citing

       Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004))). The defendant is in the

       position of having to appeal a negative judgment. Id. “A reviewing court will

       reverse only when the evidence is without conflict and leads only to the

       conclusion that the defendant was insane when the crime was committed.” Id.

       (citing Myers, 27 N.E.3d at 1075). The reviewing court will not reweigh the

       evidence or assess the credibility of witnesses but will consider only the

       evidence most favorable to the judgment and the reasonable and logical

       inferences to be drawn therefrom. Id.


[17]   “In addition, mental disease or defect, for purposes of the insanity statute, does

       not include temporary mental incapacity that results from voluntary

       intoxication.” Bloomfield v. State, 61 N.E.3d 1234, 1238 (Ind. Ct. App. 2016)

       (internal brackets and quotation marks omitted) (citing Townsend v. State, 45
N.E.3d 821, 828 (Ind. Ct. App. 2015), trans. denied), trans. denied. Ind. Code §

       35-41-2-5 provides that “[i]ntoxication is not a defense in a prosecution for an

       offense and may not be taken into consideration in determining the existence of

       a mental state that is an element of the offense unless the defendant meets the

       requirements of IC 35-41-3-5.” Ind. Code § 35-41-3-5 states that intoxication is

       a defense only if the intoxication resulted from the introduction of a substance

       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 11 of 15
       in a person’s body without the person’s consent or when the person did not

       know that the substance might cause intoxication.


[18]   In Berry v. State, the Indiana Supreme Court considered whether, considering

       the evidence most favorable to the trial court’s judgment, it was contrary to law

       for the trial court to have concluded that the defendant’s psychotic symptoms

       were the result of his voluntary abuse of alcohol and not a mental disease or

       defect. 969 N.E.2d 35, 39 (Ind. 2012). The defendant had been hospitalized

       multiple times for a combination of symptoms related to his drug and alcohol

       abuse and bipolar disorder. Id. at 36. The Court stated that, when temporary

       mental incapacity is the result of voluntary intoxication, it does not fit within

       the definition of “mental disease or defect.” Id. at 38 (citing Jackson v. State, 273
Ind. 49, 52, 402 N.E.2d 947, 949 (1980) (“Temporary mental incapacity, when

       induced by voluntary intoxication, normally furnishes no legal excuse for, or

       defense to, a crime.”)). The Court further stated that, on the other hand,

       Indiana recognizes situations where “the ingestion of intoxicants, though

       voluntary, has been abused to the point that it has produced mental disease.”

       Id. at 42 (citing Jackson, 273 Ind. at 52, 402 N.E.2d at 949). It stated that “[t]his

       type of mental disease is now commonly referred to as ‘settled’ or ‘fixed’

       insanity” and that “[i]n cases where a defendant’s conduct is caused by his or

       her ‘settled’ or ‘fixed’ insanity, the defendant would be able to meet the mental-

       disease prong of Indiana’s insanity statute.” Id.


[19]   The Berry Court observed that the expert witnesses disagreed as to what caused

       the defendant’s behavior, with two experts attributing his behavior to his

       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 12 of 15
bipolar disorder and a third expert opining that the defendant’s symptoms were

caused by the voluntary abuse of alcohol and not his bipolar disorder. Id. The

Court also noted that none of the experts suggested that the defendant suffered

from settled or fixed insanity and that in fact all of the experts ruled out

“delirium tremens,” a type of settled insanity caused by the chronic abuse of

alcohol. Id. The Court observed:


        The intersection of voluntary intoxication and insanity is murky
        at best. Certainly, not all chronic alcoholics have destroyed their
        mental faculties to the point where they suffer from a mental
        disease as defined in Indiana’s insanity statute. On the other
        hand, consumption of alcohol prior to committing an offense
        does not automatically rule out the insanity defense, as the
        underlying cause of a defendant’s behavior could be a mental
        disease. Ultimately, it is for the trier of fact to determine whether
        the accused’s conduct was the result of a diseased mind—
        regardless of the source of the disease—or was the result of
        voluntary intoxication.


Id. at 42-43 (citations and quotation marks omitted). The Court noted that,

while one of the expert witnesses could not give an exact label to the

defendant’s condition, the expert did conclude that the defendant’s behavior

was caused by his voluntary abuse of alcohol. Id. at 43. It held that the trial

court, as the trier of fact, was within its province to accept the expert’s

testimony at trial, draw reasonable inferences from it, and discredit conflicting

testimony. Id. It held that a reasonable inference from the expert’s detailed

testimony on the subject was that the defendant’s behavior was due to either

voluntarily induced alcohol intoxication or voluntarily induced alcohol


Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 13 of 15
       withdrawal. Id. The Court also noted that the lay testimony regarding the

       defendant’s post-intoxication behavior buttressed the expert’s conclusions. Id.

       It noted the highly deferential standard of review and affirmed the trial court’s

       rejection of the defendant’s insanity defense. Id. at 43-44.


[20]   Here, the court was able to consider the testimony of the officers and the

       testimony of Dr. Parker and Dr. Callaway, each of whom were questioned by

       the court and the parties. Gorman does not argue that Dr. Parker or Dr.

       Callaway concluded that she suffered from settled or fixed insanity caused by

       the chronic use or abuse of alcohol or drugs. To the extent reasonable minds

       could interpret a conflict in the evidence regarding Gorman’s sanity at the time

       of the offense, the trial court as the trier of fact could determine based upon the

       expert testimony presented that Gorman did not establish by a preponderance

       of the evidence that she was unable to appreciate the wrongfulness of her

       conduct of resisting law enforcement at the time of the offense, and “it is not

       the role of the court on appeal to reweigh the evidence presented at trial and

       make a determination as to which of those inferences the trial court should have

       made.” Robinson, 53 N.E.3d at 1242 (citing Myers, 27 N.E.3d at 1078).


[21]   Based upon the record and our highly deferential standard of review, we

       conclude that the trial court made a reasonable inference that Gorman was able

       to appreciate the wrongfulness of her conduct at the time of the offense and to

       reject her insanity defense. See Bloomfield, 61 N.E.3d at 1238-1240 (holding,

       where the defendant argued that his conduct was not the result of voluntary

       intoxication but rather the result of mental degeneration caused by his long-

       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 14 of 15
       term abuse of Xanax and Spice, that the defendant was clearly suffering from

       the withdrawal of Xanax and Spice, it was for the jury to determine whether the

       accused’s conduct was the result of a diseased mind regardless of the source of

       the disease, and that there was sufficient evidence from which the jury could

       reject the defendant’s argument that his conduct was the result of a mental

       disease or defect), trans. denied; Lawson v. State, 966 N.E.2d 1273, 1279-1283

       (Ind. Ct. App. 2012) (holding that the jury was free to credit the opinion of one

       expert over the other expert and that there was sufficient evidence to support

       the jury’s rejection of the defendant’s insanity defense), trans. denied.


                                                   Conclusion

[22]   For the foregoing reasons, we affirm Gorman’s conviction for resisting law

       enforcement as a level 6 felony.


[23]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2295| June 20, 2017   Page 15 of 15